Mr. Chief Justice Del Toro
delivered the opinion of the ■' Court.
This case was bégun by an information filed in the Municipal Court of San Juan, first section. On appeal it was taken to the district court.' On being called for a trial de novo aá required by law, the accused pleaded guilty and the court Condemned him for a'violation of the final order of the Puhlie-Service Commission of which-he was "accused, W pay a fine of fifty, dollars. - '
Not being satisfied Tlie accused appealed to this Court-andt Once the 'record- wasr--'here;''the hearing of the appeal was *273set for July 3, 1939. Tlie appellant neither filed a brief nor appeared at the hearing. Nevertheless, the prosecuting' attorney stating that the information was fatally defective,, asked the court to reverse the judgment appealed from and acquit the accused.
The prosecuting attorney is right. We have' examined the complaint — the only basis for the judgment appealed from, since as we have already stated the accused pleaded guilty, the court immediately pronouncing judgment — and it does not charges the violation for which the appellant was prosecuted and convicted.
The complaint is drawn in the same terms as the one in the case of People v. Matos, ante p. 177 in which the judgment appealed from was reversed, that is, it does not allege that the accused was acting as a public carrier between the Municipalities of Río Piedras and San Juan or within said municipalities or intermediate points, which are the routes of the White Star Bus Line. What is alleged is compatible with the fact that the said passengers were picked up in San Juan to be taken to Carolina, Bayamón or other municipalities, which would not constitute a violation'of the. order., since what is prohibited by the order is that' no' person- shall "act as a public carrier in the transportation of passengers for hire by the seat, offering, lending or giving, his services to the public in general between the Municipalities ■ of i San. Juan and Río Piedras or within the Municipalities of. San. Juan and Río Piedras or intermediate points.’’ • •
For these reasons the judgment appealed from,should be reversed and the accused acquitted. t ■ ■ a ¡
' '■ Mr. Justice Travieso took no part in the decision of this case. i.. ; -'¡